Exhibit 10.2

 

         

                    AMENDED AND RESTATED

EMPLOYMENT AGREEMENT dated as of

October 27, 2004, between Pacer International, Inc.

(the “Company”), and C. William Smith (the “

Executive”).

 

The Company and the Executive are entering into this Amended and Restated
Employment Agreement to amend and restate the Employment Agreement dated May 1,
2001, between the Company’s subsidiary, Pacer Global Logistics, Inc. and the
Executive (the “Original Agreement”) set forth the terms and conditions of the
Executive’s continued employment with the Company. Accordingly, in consideration
of the mutual covenants and agreements set forth in this Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Company and the Executive, the Company and the
Executive hereby agree as follows:

 

Duties. On the terms and subject to the conditions contained in this Agreement,
the Executive will be employed by the Company as Executive Vice President, Human
Resources. The Executive shall perform such duties and services on behalf of the
Company and its Affiliates (as defined in Section 1.1(v) below) consistent with
such title and position as may reasonably be assigned to the Executive from time
to time by the Company’s Board of Directors (the “Board”) or the Chairman of the
Board or other more senior officers of the Company.

 

Term. The Executive’s employment hereunder shall be for the period (the
“Employment Period”) commencing on the date hereof (the “Commencement Date”) and
ending on the effective date of the termination of such employment pursuant to
and in accordance with the applicable provisions of this Agreement. Upon such
termination of the Executive’s employment hereunder, the Executive (or, if
applicable, the Executive’s beneficiaries or estate) shall be only entitled to
those rights and benefits provided in Section 1.1(f) or Section 1.1(g), as
applicable to such termination, subject to compliance with those continuing
covenants and agreements set forth herein.

 

Time to be Devoted to Employment. During the Employment Period, the Executive
will devote substantially all of the Executive’s working energies, efforts,
interest, abilities and time exclusively to the business and affairs of the
Company and its Affiliates. The Executive will not engage in any other business
or activity which, in the reasonable judgment of the Board, would conflict or
interfere in any material respect with the Executive’s performance of his duties
as set forth herein, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.

 

Base Salary; Bonus; Benefits.

 

(a) During the Employment Period, the Company (or any of its Affiliates) shall
pay the Executive a minimum annual base salary (the “Base Salary”) of
$222,200.00, payable in such installments (but not less often than monthly) as
is generally the policy of the Company with respect to the payment of regular
compensation to its executive officers. The Base Salary may be increased from
time to time in the sole discretion of the Board. The Executive will also be
entitled



--------------------------------------------------------------------------------

to vacation under the Company’s policy. Such vacation shall accrue and may be
taken in accordance with the Company’s policy in effect from time to time with
respect to its executive officers generally, subject to the Company’s right at
any time and from time to time to amend, modify, change or terminate such
vacation policy in any respect. The Executive will also be entitled to such
other benefits as may be made available to other executive officers of the
Company generally, including participation in such health, life and disability
insurance programs and retirement or savings plans, if any, as the Company may
from time to time maintain in effect, as well as (i) a monthly car allowance of
$1,075.00 in accordance with the Company’s policy from time to time for
similarly situated executives, and (ii) a membership in the Executive’s name at
the Columbus Country Club payable in accordance with past practice, in all cases
subject to the Company’s right at any time and from time to time to amend,
modify, change or terminate in any respect any of its employee and other benefit
plans, policies, or programs.

 

(b) During the Employment Period, the Executive shall be entitled to participate
in the Company’s performance bonus plan or program as adopted by Board and in
effect from time to time with respect to similarly situated executives of the
Company and its subsidiaries (the “Bonus Plan”), and to receive such performance
bonus thereunder (if any) with respect to each fiscal year of the Company
occurring during the Employment Period, subject in all cases to the terms and
conditions of this Agreement and such Bonus Plan. The amount of such performance
bonus, if any, that may be awarded and payable to the Executive hereunder with
respect to any such fiscal year shall range up to forty percent (40%) of the
Base Salary in effect for such fiscal year as determined by the Board (or
committee thereof) in its sole discretion based on and to the extent of the
achievement or satisfaction of such targets, goals and conditions as may be
provided in such Bonus Plan for such fiscal year, and as the Board (or committee
thereof) may otherwise determine. Such targets, goals and conditions may include
(i) business, financial, operating and/or other performance measures applicable
to (A) the Company and its Affiliates taken as a whole and (B) those business
segment(s) or divisions(s) of the Company and its Affiliates for and with
respect to which the Executive is responsible or has authority (e.g., the
corporate human resources function) and (ii) such personal and individual
performance criteria as may be determined by the Board (or committee thereof)
taking into account the Executive’s duties and responsibilities to the Company
and its Affiliates for the period in question. The performance bonus awarded and
payable to the Executive under such Bonus Plan with respect to any such fiscal
year (including any pro rated amount payable pursuant to the following
provisions of this Section 1.1(b)) shall be paid at such time or times and in
such manner as performance bonuses are paid to the other executive officers of
the Company generally. If the Executive’s employment with the Company is
terminated without “cause” pursuant to Section 1.1(d) below, the Executive will
be entitled to receive that portion of the bonus payable for the fiscal year of
the Company during which such termination occurs pro rated through the date of
such termination based on the number of days elapsed through the termination
date over 365 days. If the Executive’s employment with the Company is terminated
for any reason other than without “cause” pursuant to Section 1.1(d) below,
neither the Company nor any of its Affiliates will be obligated to pay the
Executive any bonus with respect to the fiscal year of the Company in which such
termination occurred or thereafter. The Executive’s rights to participate in,
and to receive a performance bonus under, the Company’s Bonus Plan in effect for
any given fiscal year shall be subject to the Company’s right at any time and
from time to time to amend, modify, change or terminate such Bonus Plan in any
respect. In the event of a conflict between this Agreement and such Bonus Plan,
this Agreement shall control.



--------------------------------------------------------------------------------

Reimbursement of Expenses. During the Employment Period, the Company shall
reimburse the Executive in accordance with Company policy for all reasonable and
necessary traveling expenses and other disbursements incurred by the Executive
for or on behalf of the Company in connection with the performance of the
Executive’s duties hereunder upon presentation of appropriate receipts or other
documentation therefor, in accordance with all applicable policies of the
Company.

 

Disability or Death. If, during the Employment Period, the Executive is
incapacitated or disabled by accident, sickness or otherwise (a “Disability”) so
as to render the Executive mentally or physically incapable of performing the
services required to be performed by the Executive under this Agreement for any
period of 90 consecutive days or for an aggregate of 180 days in any period of
360 consecutive days, the Company may, at any time thereafter, at its option,
terminate the Executive’s employment under this Agreement immediately upon
giving the Executive written notice to that effect. In the event of the
Executive’s death, the Executive’s employment will be deemed terminated as of
the date of death.

 

Termination.

 

(c) The Company may terminate the Executive’s employment hereunder at any time
for “cause” by giving the Executive written notice of such termination,
containing reasonable specificity of the grounds therefor. For purposes of this
Agreement, “cause” shall mean (i) willful misconduct with respect to the
business and affairs of the Company or any of its Affiliates, (ii) willful
neglect of the Executive’s duties or the failure to follow the lawful directions
of the Board or more senior officers of the Company to whom the Executive
reports, including the violation of any material policy of the Company or of any
of its Affiliates that is applicable to the Executive, (iii) the material breach
of any provision of this Agreement or any other written agreement between the
Executive and the Company or any of its Affiliates and, if such breach is
capable of being cured, the Executive’s failure to cure such breach within 30
days of receipt of written notice thereof from the Company, (iv) the Executive’s
commission of a felony, (v) the Executive’s commission of an act of fraud or
financial dishonesty with respect to the Company or any of its Affiliates or
(vi) any conviction of the Executive for a crime involving moral turpitude or
fraud. A termination pursuant to this Section 7(a) shall take effect immediately
upon the giving of the notice contemplated hereby.

 

(d) The Company may terminate the Executive’s employment hereunder at any time
without “cause” by giving the Executive written notice of such termination,
which termination shall be effective as of the date set forth in such notice,
provided that such date shall not be earlier than the day on which such notice
is delivered to Executive.

 

(e) The Executive may terminate his employment hereunder at any time for any or
no reason by giving the Company written notice of such termination, which
termination shall be effective as of the date set forth in such notice, provided
that such date shall not be earlier than the day on which such notice is
delivered to the Company (determined pursuant to (p) below).



--------------------------------------------------------------------------------

Effect of Termination.

 

(f) Upon the effective date of a termination of the Executive’s employment under
this Agreement for any reason other than a termination by the Company without
cause pursuant to Section 7(b), neither the Executive nor the Executive’s
beneficiaries or estate shall have any further rights under this Agreement or
any claims against the Company or any of its Affiliates arising out of this
Agreement, except the right to receive, within 30 days after the effective date
of such termination (or such earlier period as may be required by applicable
law):

 

(i) the unpaid portion of the Base Salary provided for in Section 4, computed on
a pro rata basis to the effective date of such termination;

 

(ii) reimbursement for any expenses incurred by the Executive up to the
effective date of such termination of employment and with respect to which the
Executive shall not have theretofore been reimbursed, as provided in Section 5;
and

 

(iii) the unpaid portion of any amounts earned by the Executive prior to the
effective date of such termination pursuant to any employee benefit plan or
program in which the Executive participated during the Employment Period
(including any accrued and unused or unpaid vacation benefits that may be earned
by or due to the Executive as of the effectiveness of such termination in
accordance with the Company’s policy in effect at the effective time of such
termination); provided, however, that the Executive shall not be entitled to
receive any benefits under any such employee benefit plan or program that have
accrued during any period if the terms of such plan or program require that the
beneficiary be employed by the Company as of the end of any period ending on or
after the effective date of such termination.

 

(g) Upon termination of the Executive’s employment under this Agreement by the
Company without cause pursuant to Section 7(b), neither the Executive nor the
Executive’s beneficiaries or estate shall have any further rights under this
Agreement or any claims against the Company or any of its Affiliates arising out
of this Agreement, except the right to receive the following amounts and
benefits within 30 days after the effective date of such termination, in the
case of amounts due pursuant to clause (i) below, and at such other times as
provided in clauses (ii) and (iii) below in the case of amounts due thereunder
(or in each case such earlier period as may be required by applicable law);
provided, however, that in the case of clauses (ii) and (iii) below, the
Executive is not in breach of any provision of this Agreement surviving such
termination and does not engage in any activity or conduct proscribed by 0 or 0
(regardless of the extent to which such Section may be enforced under applicable
law):

 

(i) the payments, if any, referred to in Section 8(a) above;

 

(ii) continued payment of an annual amount equal to the Base Salary as in effect
immediately prior to the effective date of such termination for twelve (12)
months following the effective date of such termination (the “Severance
Period”), payable during the Severance Period in such manner as the Base Salary
would have been payable pursuant to Section 1.1(a) but for such termination; and



--------------------------------------------------------------------------------

(iii) the payment of any pro rata bonus (or portion thereof), if any, awarded
and payable to the Executive pursuant to and in accordance with Section 1.1(b)
with respect to the fiscal year in which such termination occurs, to be paid
when and as provided in such Section 1.1(b).

 

(h) Without limiting any other provision of this Agreement, if the Executive
dies on or after the effective date of the termination of the Executive’s
employment hereunder, the Executive’s heirs, beneficiaries or estate, as their
respective interests may appear (but without duplication), shall be entitled to
receive or continue to receive those benefits that would otherwise have been due
and payable to the Executive pursuant to Section 1.1(f) above or Section 1.1(g)
above, as applicable.

 

(i) In addition to, and not by way of limitation of, any other provision of this
Agreement, upon the effective date of the termination of the Executive’s
employment hereunder, the Executive shall surrender and deliver to the Company
(i) all computers, cell phones, office equipment, credit cards, charge cards and
other tangible property of or belonging to or issued in the name of the Company
or any of its Affiliates, (ii) all membership cards for memberships maintained
by or in the name of the Company or any of its Affiliates, (iii) all passwords,
access codes, documents, records, and files (including all copies thereof,
regardless of the form or media in which the same exist or are stored) in the
Executive’s possession and belonging or relating to the Company or any of its
Affiliates (except that the Executive may retain one copy thereof for personal
archive purposes, subject to the other terms and conditions of this Agreement,
including 0), and (iv) any and all other personal property in the Executive’s
possession belonging to the Company or any of its Affiliates.

 

Disclosure of Information.

 

(j) From and after the date hereof, the Executive shall not at any time
disclose, divulge, furnish or make accessible to any Person any Confidential
Information (as hereinafter defined) heretofore acquired or acquired during the
Employment Period for any reason or purpose whatsoever (provided that nothing
contained herein shall be deemed to prohibit or restrict the Executive’s right
or ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) to any other Person as required in connection with the
performance of the Executive’s duties under and in compliance with this
Agreement, or as required by law or judicial process), nor shall the Executive
make use of any Confidential Information for the Executive’s own purposes or
benefit or for the purposes or benefit of any other Person except the Company
and its Affiliates. The covenant contained in this Section 9 shall survive the
termination or expiration of the Employment Period and any termination of this
Agreement.

 

(k) For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as hereinafter defined) of the Company and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to the Company or any Affiliate thereof, or the business or
assets of the Company or any such Affiliate, including: books and records; agent
and independent contractor lists and related information; customer lists and
related information; vendor lists and related information; supplier lists and
related information; employee and personnel lists, policies and related
information; contract terms and conditions



--------------------------------------------------------------------------------

(including those with customers, suppliers, vendors, independent contractors and
agents, and present and former employees); terms and conditions of permits,
orders, judgments and decrees; wholesale, retail and distribution channels;
pricing information, cost information, and pricing and cost structures and
strategies; marketing, product development and business development plans and
strategies; management reports; financial statements, reports, schedules and
other information; accounting policies, practices and related information;
business plans, strategic plans and initiatives, forecasts, budgets and
projections; and shareholder, board of directors and committee meeting minutes
and related information; provided, however, that Confidential Information shall
not include (A) information that is generally available to the public on the
date hereof, or which becomes generally available to the public after the date
hereof without action by the Executive in breach or violation of this Agreement,
or (B) information that the Executive receives from a third party who does not
have any obligation to the Company or any of its Affiliates to keep such
information confidential and which the Executive does not know (or reasonably
could not have known) is confidential to the Company or any of its Affiliates.

 

(l) As used herein, the term “Intellectual Property Rights” means all industrial
and intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, devices and discoveries;
development tools; marketing materials; instructions; Confidential Information;
and all documentation and media constituting, describing or relating to the
foregoing, including manuals, memoranda and records.

 

Noncompetition Covenant.

 

(m) The Executive acknowledges and agrees that he will receive significant and
substantial benefits from his employment with the Company under this Agreement,
including the remuneration, compensation and other consideration inuring to his
benefit hereunder, as well as introductions to, personal experience with,
training in and knowledge of the Company and its Affiliates, the industries in
which they engage, and third parties with whom they conduct business.
Accordingly, in consideration of the foregoing, and to induce the Company to
employ and continue to employ the Executive hereunder and provide such benefits
to the Executive (in each case subject to the terms and conditions of this
Agreement and the applicable employment policies of the Company and its
Affiliates), the Executive agrees that he will not during the period beginning
on the Commencement Date and ending twelve (12) months after the effective date
of the termination of the Executive’s employment with the Company and its
Affiliates (the “Non-Competition Period”) for any reason:

 

(i) in any city or county in any state or province of the United States, Canada
or Mexico where the Company or any of its Affiliates conducts business during
the Non-Competition Period, directly or indirectly engage or participate in any
Competing Business (as defined in Section 1.1(n) below) (whether as an officer,
director, employee, partner, consultant, holder of an equity or debt investment,
lender or in any other manner, or capacity, including by the rendering of
services or advice to any person), or lend his name (or any part or variant
thereof) to, any Competing Business;



--------------------------------------------------------------------------------

(ii) deal, directly or indirectly, with any customers, vendors, agents or
contractors doing business with the Company or any of its Affiliates, or with
any officer, director, employee of the Company or any of its Affiliates, in each
case in any manner that is or could reasonably be expected to be competitive
with the Company or any of its Affiliates;

 

(iii) take any action to solicit, encourage or induce any customer, vendor,
agent or contractor doing business with the Company or any of its Affiliates, or
any officer, director, employee or agent of the Company or any of its
Affiliates:

 

(A) to terminate or alter in any manner adverse to the Company and its
Affiliates his or its business, commercial, employment, agency or other
relationship with the Company or such Affiliate (including any action to do
business or attempt to do business with, or to hire, retain, engage or employ or
attempt to hire, retain, engage or employ, any customer, vendor, agent or
contractor, or any officer, director or employee, of the Company or any of its
Affiliates);

 

(B) to become a customer, vendor, agent or contractor, or an officer, director
or employee, of the Executive, the Executive’s Affiliates or any other Person;
or

 

(C) to engage in any Competing Business; or

 

(iv) engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of the Company
or any of its Affiliates or any trade name used by any of them.

 

Ownership by the Executive for investment purposes only of less than 2% of the
outstanding shares of capital stock or class of debt securities of any Person
with one or more classes of its capital stock listed on a national securities
exchange or actively traded in the over-the-counter market shall not constitute
a breach of the foregoing covenant. The covenant contained in this Section 10
shall survive the termination or expiration of the Employment Period and any
termination of this Agreement.

 

(n) As used herein, the term “Competing Business” means any transportation or
other business that the Company or any of its Affiliates has engaged in at any
time during the Employment Period in any city or county in any country, state or
province of the United States, Canada or Mexico, including any such business
directly or indirectly engaged in providing any of the following:

 

(i) intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers), car fleet
management services, and railcar brokerage and management services;

 

(ii) highway brokerage services, including full trailer load, less than trailer
load, trailer fleet management and depot operations services;



--------------------------------------------------------------------------------

(iii) international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

 

(iv) specialized transport and cartage services, including heavy, oversized, and
other specialized flatbed trucking services, dry van trucking services, port and
rail depot cartage services (whether in connection with domestic or
international shipments or customers), and local and regional trucking services
(including full truckload and less-than-truckload motor carrier services);

 

(v) freight consolidation and handling services, including third party
warehouse, cross dock, consolidation, deconsolidation and distribution services;

 

(vi) comprehensive transportation management programs and services to third
party customers, including supply chain and traffic management services, carrier
rate and contract management services, logistics optimization planning, and
vendor bid optimization;

 

(vii) railroad signal project management;

 

(viii) intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including stacktrain transportation
services; and

 

(ix) any other transportation or other business that the Company or any of its
Affiliates has engaged in at any time during the Employment Period in any city
or county in any country, state or province of United States, Mexico or Canada.

 

Inventions Assignment.

 

During the Employment Period, the Executive shall promptly disclose, grant and
assign to the Company for its and its Affiliates’ sole use and benefit any and
all inventions, improvements, technical information and suggestions reasonably
relating to the business of the Company and its Affiliates (collectively, the
“Inventions”) that the Executive may develop or acquire during the Employment
Period (whether or not during usual working hours), together with all patent
applications, letters patent, copyrights and reissues thereof that may at any
time be granted for or with respect to the Inventions. In connection with the
previous sentence, the Executive shall, at the expense of the Company, including
a reasonable payment based on the Executive’s last per diem earnings with the
Company for the time involved if (a) the Executive is not then in the Company’s
employ, or (b) if the Executive is not then receiving severance payments
pursuant to (g) above, or (c) if the Executive has not otherwise received one or
more severance payments with respect to such period (whether on a lump sum,
pre-paid, or accelerated basis or otherwise), (i) promptly execute and deliver
such applications, assignments, descriptions and other instruments as may be
necessary or proper in the opinion of the Company to vest title to the
Inventions and any patent applications, patents, copyrights, reissues or other
proprietary rights related thereto in the Company and to enable it to obtain and
maintain the entire right and title thereto throughout the world, and (ii)
render such reasonable assistance to the Company as may be required in the
prosecution of applications for said patents, copyrights, reissues or other
proprietary rights, in the prosecution or defense of interferences or
infringements that may be



--------------------------------------------------------------------------------

declared involving any said applications, patents, copyrights or other
proprietary rights and in any litigation in which the Company may be involved
relating to the Inventions. The covenant contained in this Section 11 shall
survive the termination or expiration of the Employment Period and any
termination of this Agreement.

 

Assistance in Litigation. At the request and expense of the Company (including a
reasonable payment, based on the Executive’s last per diem earnings, for the
time involved if (a) the Executive is not then in the Company’s employ, or (b)
if the Executive is not then receiving severance payments from the Company
pursuant to Section 1.1(g)(ii), or (c) if the Executive has not otherwise
received one or more severance payments from the Company with respect to such
period (whether on a lump sum, pre-paid or accelerated basis or otherwise)) and
upon reasonable notice, the Executive shall, at all times during and after the
Employment Period, furnish such information and assistance to each of the
Company and its Affiliates as the Company may reasonably require in connection
with any issue, claim or litigation in which the Company or any of its
Affiliates may be involved. If such a request for assistance occurs after the
expiration of the Employment Period, then the Executive will only be required to
render such assistance to the Company and its Affiliates to the extent that the
Executive can do so without materially adversely affecting the Executive’s other
business obligations. The covenant contained in this Section 12 shall survive
the termination or expiration of the Employment Period and any termination of
this Agreement.

 

Expenses; Taxes. Each party hereto shall bear his or its own expenses incurred
in connection with this Agreement (including legal, accounting and any other
third party fees, costs and expenses and all federal, state, local and other
taxes and related charges incurred by such party). All references herein to
remuneration, compensation and other consideration payable by the Company or any
of its Affiliates hereunder to or for the benefit of the Executive or his heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by the Company or any such
Affiliate.

 

Representation. The Executive hereby represents and warrants to the Company that
(a) the execution, delivery and performance of this Agreement by the Executive
do not breach, violate or cause a default under any agreement, contract or
instrument to which the Executive is a party or any judgment, order or decree to
which the Executive is subject, and (b) the Executive is not a party to or bound
by any employment agreement, consulting agreement, noncompetition agreement,
confidentiality agreement or similar agreement with any other Person.

 

Entire Agreement; Amendment and Waiver. This Agreement contains the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior and contemporaneous
agreements and understandings between the Executive and the Company or any
predecessor of the Company, or any of their respective Affiliates, with respect
to the subject matter hereof, including the Original Agreement. Other than this
Agreement, there are no other agreements or understandings continuing in effect
relating to the subject matter hereof. No waiver, amendment or modification of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No waiver by any



--------------------------------------------------------------------------------

party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights or remedies arising by virtue of any
such prior or subsequent occurrence.

 

Notices.

 

(o) All notices or other communications pursuant to or contemplated by this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

(i) if to the Company, to it:

 

c/o Pacer International, Inc.

One Concord Center

2300 Clayton Road, Suite 1200

Concord, California 94520

Attention: Chief Financial Officer

Telephone No.: (925) 887-1400

Facsimile No.: (925) 887-1565

 

with copy to:

 

Pacer International, Inc.

225 Water Street, Suite 2050

Jacksonville, Florida 32202

Attention: Legal Department

Telephone No.: (904) 485-1001

Facsimile No.: (904) 485-1019

 

(ii) if to the Executive, to him or at his last known address contained in the
records of the Company.

 

(p) All such notices and other communications shall be deemed to have been given
and received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of delivery by telecopy, on the date of such delivery (if sent
on a business day where sent, or if sent on other than a business day where
sent, on the next business day where sent after the date sent), (iii) in the
case of delivery by nationally-recognized, overnight courier, on the next
business day where sent following dispatch, and (iv) in the case of mailing, on
the third business day where sent next following such mailing. In this
Agreement, the term “business day” means, as to any location, any day that is
not a Saturday, a Sunday or a day on which banking institutions in such location
are authorized or required to be closed.

 

Severability. It is the desire and intent of the parties that the provisions of
this Agreement be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any provision of this Agreement is determined to be partially or
wholly invalid, illegal or unenforceable in any jurisdiction, then such
provision shall, as to such jurisdiction, be modified or restricted to the
extent necessary to make



--------------------------------------------------------------------------------

such provision valid, binding and enforceable, or if such provision cannot be so
modified or restricted, then such provision shall, as to such jurisdiction, be
deemed to be excised from this Agreement; provided, however, that the legality,
binding effect and enforceability of the remaining provisions of this Agreement,
to the extent the economic benefits conferred upon the parties by virtue of this
Agreement remain substantially unimpaired, shall not be affected or impaired in
any manner, and any such invalidity, illegality or unenforceability with respect
to such provision in such jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Remedies. The Executive acknowledges and agrees that the provisions of this
Agreement (including 0, 0, 0, and 0) are of a special and unique nature, the
loss of which cannot be adequately compensated for in damages by an action at
law, and that the breach or threatened breach of any provision of this Agreement
(including 0, 0, 0, and 0) would cause the Company irreparable harm. The
Executive further acknowledges and agrees that in the event of a breach or
threatened breach of any of the covenants contained in this Agreement (including
0, 0, 0, and 0), the Company shall be entitled to immediate relief enjoining the
same in any court or before any judicial body having jurisdiction over such a
claim. All rights and remedies provided for in this Agreement are cumulative,
are in addition to any other rights and remedies provided for by law, and may,
to the extent permitted by law, be exercised concurrently or separately. The
exercise of any one right or remedy shall not be deemed to be an election of
such right or remedy or to preclude the exercise or pursuit of any other right
or remedy.

 

Benefits of Agreement; Assignment. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors, permitted assigns, representatives, heirs and estates, as
applicable. This Agreement shall not be assignable by any party hereto without
the consent of the other party hereto, except that the Company may assign this
Agreement or its rights hereunder to any Affiliate of the Company or to any
Person succeeding to all or any substantial portion of their respective
businesses. Except as expressly provided in this Agreement, this Agreement shall
not confer any rights or remedies upon any Person other than the parties hereto
and their respective successors, permitted assigns, representatives, heirs and
estates, as applicable.

 

Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF OHIO, WITHOUT GIVING EFFECT TO ANY CHOICE
OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE STATE OF OHIO, OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF OHIO TO BE APPLIED.

 

Jury Trial Waiver. THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED TO THE SUBJECT MATTER HEREOF.
EXECUTIVE UNDERSTANDS THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN
IMPORTANT RIGHT WHICH EMPLOYEE HEREBY FOREGOES.



--------------------------------------------------------------------------------

Jurisdiction and Venue; Service of Process.

 

(q) The parties hereto agree that all disputes among them arising out of,
connected with, related to, or incidental to the relationship established
between them in connection with this Agreement shall be resolved exclusively by
state or federal courts located in Dublin, Ohio and any appellate court from any
thereof, or by an arbitrator located in Dublin, Ohio in such cases where both
parties hereto have expressly agreed to binding arbitration.

 

(r) Each of the parties hereto hereby irrevocably and unconditionally submits,
for himself or itself and his or its property, to the exclusive jurisdiction of
any Ohio state court or federal court of the United States of America sitting in
Dublin, Ohio, and any appellate court from any thereof, in any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereunder or thereunder or for recognition or enforcement of any
judgment relating thereto, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in any such Ohio state court or, to the
extent permitted by law, in any such federal court. Each of the parties hereto
agrees that a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(s) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent he or it may legally and effectively do so, any objection
that he or it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder in any Ohio state or federal
court of the United States of America sitting in Dublin, Ohio. Each of the
parties hereto hereby irrevocably waives, to the fullest extent he or it may
legally and effectively do so, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

 

(t) Each of the parties hereto hereby agrees that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.

 

Independence of Covenants and Representations and Warranties. All covenants
hereunder shall be given independent effect so that if a certain action or
condition constitutes a default under a certain covenant, the fact that such
action or condition is permitted by another covenant shall not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached shall not affect the incorrectness of or a breach of
a representation and warranty hereunder.



--------------------------------------------------------------------------------

Interpretation and Construction; Defined Terms.

 

(u) The term “Agreement” means this Amended and Restated Employment Agreement
and any and all schedules, annexes and exhibits that may be attached hereto, as
the same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The use in this Agreement of the word
“including” means “including, without limitation.” The words “herein,” “hereof,”
“hereunder,” “hereby,” “hereto,” “hereinafter,” and other words of similar
import refer to this Agreement as a whole, and not to any particular article,
section, subsection, paragraph, subparagraph or clause contained in, or any
schedule, annex or exhibit that may be attached to, this Agreement. All
references to articles, sections, subsections, paragraphs, subparagraphs,
clauses, schedules, annexes and exhibits mean such provisions of this Agreement
and the schedules, annexes and exhibits that may be attached to this Agreement,
except where otherwise stated. The title of and the article, section, paragraph,
schedule, annex and exhibit headings in this Agreement are for convenience of
reference only and shall not govern or affect the interpretation of any of the
terms or provisions of this Agreement. The use herein of the masculine, feminine
or neuter forms also shall denote the other forms, as in each case the context
may require. Where specific language is used to clarify by example a general
statement contained herein, such specific language shall not be deemed to
modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Accounting terms used but not
otherwise defined herein shall have the meanings given to them under GAAP.
Unless otherwise provided herein, the measure of one month or year for purposes
of this Agreement shall be that date of the following month or year
corresponding to the starting date, except that, if no corresponding date
exists, the measure shall be the next day of the following month or year (e.g.,
one month following February 8 is March 8, and one month following March 31 is
May 1).

 

(v) The term “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

(w) The term “Person” shall be construed as broadly as possible and shall
include an individual or natural person, a partnership (including a limited
liability partnership), a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, a business, and any other entity, including a governmental entity
such as a domestic or foreign government or political subdivision thereof,
whether on a federal, state, provincial or local level and whether legislative,
executive, judicial in nature, including any agency, authority, board, bureau,
commission, court, department or other instrumentality thereof.



--------------------------------------------------------------------------------

Counterparts and Facsimile Execution. This Agreement may be executed in two or
more counterparts, and each such counterpart shall be an original instrument,
but all such counterparts taken together shall be considered one and the same
agreement, effective when one or more counterparts have been signed by each
party and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. Any signed counterpart delivered by
facsimile shall be deemed for all purposes to constitute such party’s good and
valid execution and delivery of this Agreement.

 

Further Assurances. Executive hereby agrees, in consideration of the Company’s
covenants and agreements set forth herein, that contemporaneous with Executive’s
(or his heirs’, beneficiaries’ or estate’s in the event of his death) acceptance
of amounts payable under Section 8, Executive shall for himself, his heirs,
beneficiaries, estate, successors and assigns, enter into such other documents,
agreements and instruments reasonably requested by the Company, including a
separate settlement agreement prepared by the Company with those provisions
deemed appropriate by the Company, including a release of the Company and its
Affiliates from, and a waiver of, all claims (including those related to alleged
wrongful discharge or alleged employment discrimination under any federal, state
or local statute or regulation) and confirmation of the confidentiality,
non-competition and other covenants of this Agreement that survive termination
of employment.

 

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amended and
Restated Employment Agreement effective as of the date first written above.

 

THE COMPANY: PACER INTERNATIONAL, INC. By:  

/s/ L.C. Yarberry

--------------------------------------------------------------------------------

Name:   L.C. Yarberry Title:   Executive Vice President and         Chief
Financial Officer THE EXECUTIVE:    

/s/ C.W. Smith

--------------------------------------------------------------------------------

    C.W. Smith